Citation Nr: 1637885	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Sacred Heart Hospital in Pensacola, Florida from January 26, 2010, to January 27, 2010, to include whether the Veteran filed a timely claim of entitlement for the benefit.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to February 2000.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) VISN 16 Consolidated FEE Unit in Pearl, Mississippi.  

In February 2016, the Veteran had a videoconference with the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

After reviewing the record, it is evident that the Veteran seeks payment or reimbursement for medical services rendered at Sacred Heart Hospital from January 26, 2010, to January 27, 2010.  While the only issue certified to the Board is the predicate issue of whether the Veteran filed a timely appeal for those benefits, the two issues are so sufficiently intertwined that they should be considered together.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  From January 26, 2010 to January 27, 2010, the Veteran incurred private medical expenses at Sacred Heart Hospital emergency room for a condition that a prudent layperson would have considered hazardous to life or health.  

2.  In January 2010, service connection was not in effect for any disabilities.   

3.  The private medical treatment administered in January 2010 was not previously authorized by VA.  

4.  The Veteran was financially liable for the emergency services rendered in January 2010 and had no coverage under a health-plan or recourse against a third party for payment or reimbursement of those services.  

5.  In January 2010, the Veteran was enrolled in the VA healthcare system and had received care in the previous 24 months.  

6.  VA facilities were not feasibly available on January 26, 2010. 

2.  Not later than February 5, 2010, the Veteran notified VA that she had received medical services at Sacred Heart Hospital from January 26, 2010 to January 27, 2010.  


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement for medical services rendered at Sacred Heart Hospital from January 26, 2010, to January 27, 2010, to include a finding that the Veteran filed a timely claim of entitlement to that benefit.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1002, 17.1004 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate her claim and to assist her in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, however, the Veteran's claim is being granted in full.  Accordingly, any deficiencies with regard to the VA's duties to notify and assist her in the development of her claim are harmless and nonprejudicial.  

The Veteran contends that she received emergency services for a nonservice-connected hemorrhagic cyst at the Sacred Heart Hospital from January 26, 2010 to January 27, 2010.  She states that she was eligible to receive the treatment and that she notified the VA of that treatment at or about the time she was discharged.  Accordingly, she maintains that she is entitled to payment or reimbursement for those services.  After reviewing the record and the applicable law, the Board agrees.

The applicable law and regulations state that the VA may pay or reimburse a Veteran for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000 (2015).  To be eligible the Veteran had to meet the following criteria:  (a) The emergency services had to be provided in a hospital emergency department or a similar facility; (b) The claim for payment or reimbursement for the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;  (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran was financially liable to the provider of emergency treatment for that treatment;  (f) The veteran had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) The veteran had no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran was not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2015).  

A claimant for payment or reimbursement under 38 U.S.C. 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.  To obtain payment or reimbursement for emergency treatment under 38 U.S.C. 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form.  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days of the date that the Veteran was discharged from the facility that furnished the emergency treatment.   38 C.F.R. § 17.1002 (2015).  

In this case, the evidence shows that on January 26, 2010, the Veteran received treatment for right flank pain at the VA community based outpatient clinic in Pensacola, Florida.  The diagnosis was a kidney stone.  She was treated with pain medication and discharged.  After the clinic closed, the Veteran developed more severe right flank pain and went to the emergency room at Sacred Heart Hospital.  With that pain occurring so soon after her release from the VA, it was reasonable to conclude that any delay in seeking immediate medical attention would have been hazardous to her life or health.  Following a workup, including an abdominal ultrasound, the diagnosis was a hemorrhagic cyst on her ovary.  Shortly after midnight, she was discharged from the Sacred Heart Hospital emergency room.  

At the time of treatment, the Veteran was not service-connected for any disability.  However, she was enrolled in the VA health care system and had received VA treatment during the prior 24 months.  The evidence from the Sacred Heart Hospital shows that she was financially liable to the hospital for the emergency treatment; that she had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; and that she had no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, her liability to the provider; and that she was not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2015).  In addition, the Board finds no evidence of record that at the time of the emergency treatment a VA or other Federal facility/provider that VA had an agreement with to furnish health care services for Veterans was not feasibly available.  The evidence strongly suggests that the VA had a history of paying for services provided to the Veteran at Sacred Heart Hospital.  

On or shortly after discharge from the emergency room, the Veteran states that she informed her VA primary care nurse and the social worker at the Sacred Heart Hospital that the hospital should seek payment for her treatment from VA.  A hospital printout tends to corroborate that statement.  It shows that on February 5, 2010, the hospital attempted to contact the VA.  Although the subject of the phone calls was not reported, that action begs the question as to why Sacred Heart Hospital would have contacted the VA at that time.  Not only were those calls proximate to the time of her treatment, the Sacred Heart Hospital left a message on her phone to update her account.  It is reasonable to conclude that the Veteran would have needed to update her account in relation to her treatment.  The printout further suggests that prior services at Sacred Heart Hospital had been paid for by VA.  Finally, the Board notes that the medical staff at Sacred Heart Hospital was aware that the Veteran had some affiliation with the VA, as the report of her medical history indicated that she had been treated at the VA earlier on January 26, 2010.  

The Board acknowledges that the evidence does not conclusively establish that the Veteran or provider ever filed a timely claim form for payment or reimbursement from VA.  However, in light of the foregoing discussion, the Board finds that the Veteran effectively provided VA with timely notice of her treatment at Sacred Heart Hospital from January 26, 2010, to January 27, 2010.  The evidence supports a finding that it is at least as likely as not that VA was notified or her treatment at Sacred Heart Hospital on a timely basis.  Not only did she provide timely notice, the emergent nature of her situation and her fulfillment of the other eligibility criteria supports the claim for payment or reimbursement of the services provided.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim for payment or reimbursement of medical expenses will be allowed.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  



ORDER

A timely claim having been filed, payment or reimbursement is granted for emergency medical services provided at Sacred Heart Hospital from January 26, 2010, to January 27, 2010.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


